Case 1:20-cr-00585-ALC Document 18 Filed 11/13/20 Page 1of1

 

USDC SDNY

DOCUMENT ELECTRONICALLY

FILED

DOCH
UNITED STATES DISTRICT COURT DATE FILED: //- 43-20
SOUTHERN DISTRICT OF NEW YORK

x
United States of America,
ORDER

20-CR-585 ALC)

-against-

Ronald Romano,

Defendant(s)
x

 

ANDREW L. CARTER, JR., United States District Judge:

Telephone Status Conference set for November 16, 2020 at 10:00 a.m. The parties
should contact the Court at 1-888-363-4749 on the date and time specified above and once
prompted, should dial access code 3768660.

SO ORDERED.

Dated: New York, New York
November 13, 2020 7 mg

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
